This cause was filed in this court on August 14, 1913, and was submitted on September 13, 1915. The plaintiff in error has filed no briefs, *Page 372 
nor asked for any extension of time within which to do so, nor given any excuse for failure to comply with rule 7 (38 Okla. vi, 137 Pac. ix). The defendants in error have filed a motion, service of which was duly accepted by counsel for plaintiff in error, to affirm judgment. We have examined the record and case-made, and see no reason why the motion should not be granted.
We therefore recommend that the judgment be affirmed.
By the Court: It is so ordered.